The following order has been entered on the motion filed on the 26th of May 2017 by American Medical Association, North Carolina Academy of Family Physicians, North Carolina Hospital Association, North Carolina Health Care Facilities Association, and North Carolina Medical Society for leave to file Amicus Curiae Brief:"Motion Allowed by order of the Court in conference, this the 30th of May 2017."Unless already submitted, the Amicus Brief shall be submitted to the court within the times allowed and in the manner provided by Appellate Rule 28(i).